Citation Nr: 0930959	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 20 
percent for a lumbar spine disability.

2. Entitlement to a disability evaluation in excess of 30 
percent for residuals of a fracture of the right femur.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran had periods of active service from February 1963 
to February 1967 and from October 1967 to August 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2005 rating action by the 
RO that denied a disability evaluation in excess of 20 
percent for a lumbar spine disability. The RO increased the 
rating for the Veteran's right femur disability from 20 
percent to 30 percent disabling, effective August 25, 2004.

In October 2008 the Veteran gave testimony at a hearing 
before the undersigned at the Waco RO. A transcript of this 
hearing is of record and has been reviewed.

In February 2009 the Board remanded the issues currently on 
appeal to the RO for further development.  In an April 2009 
rating action the RO granted service connection for right hip 
disability and a 10 percent rating for this disorder was 
assigned under Diagnostic Code 5252 from August 25, 2004.  
The case is now before the Board for further appellate 
consideration.  

The issue of entitlement to a disability evaluation in excess 
of 20 percent for a lumbar spine disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

1.	The Veteran's right femur disability injury results in 
an antalgic gait, a 1 centimeter shortening of the 
femur, limitation of hip flexion to 90 degrees and 15 
degrees of hip extension with pain at the extremes of 
motion: the femur disability does not involve fracture 
of the surgical neck of the femur with false joint, or 
fracture of the shaft or anatomical neck of the femur 
with nonunion.  

CONCLUSION OF LAW

1.	The criteria for an evaluation in excess of 30 percent 
for residuals of a right femur fracture are not met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008 ); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                     The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5126 (West 2002 & Supp. 2008), and implemented 
in part at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2008), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate claims for benefits.

                                                    Duty to 
Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided preadjudication VCAA notice by letters dated 
in October 2004,  May 2008 and April 2009 . The notice 
included the types of evidence needed to substantiate the 
claims for an increased ratings, that is: evidence of 
worsening  current service connected disability.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf. The May 2008 VCAA letter included the provisions 
for the effective date of the claims and for the degree of 
disability assignable as required by Dingess v. Nicholson, 
supra.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); and Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication. The procedural defect was cured as after the RO 
provided content-complying VCAA notice, the claims were 
readjudicated.



                                                    Factual 
Basis 

A January 2005 VA bone length examination revealed that the 
right femur was 1.3 centimeters shorter than the left.  The 
tibia on the right was 1.8 centimeters shorter than the left 
and total right leg length was 2.7 centimeters shorter than 
the left.  It was noted that an old examination described a 
healed fracture of the right femur with a deformity in the 
right femoral shaft.  

During a February 2005 VA bone examination the Veteran 
complained of waxing and waning pain in the right hip.  He 
said that he was unable to stand or walk on concrete for long 
periods and he was noted to have an abnormal gait and to use 
a cane.  He had no tenderness in the femur but the right hip 
and sacroiliac were tender.  It was noted that a shortened 
right leg was clinically documented and the leg was said to 
be externally rotated at the hip in gait and at rest.  The 
femur itself was well aligned without false joint or 
angulation.  

On an October 2005 VA examination it was reported that there 
would be flare-ups if the Veteran was positioned statically 
standing in excess of 20-30 minutes.  On evaluation there was 
from 0 to 115 degrees of hip flexion with pain at the end 
point.  Extension was 25 degrees, abduction was 35 degrees, 
and adduction was 20 degrees.  External rotation was 40 
degrees and internal rotation was painful at 20 degrees.  
Tenderness was noted at the right sacroiliac region and in 
the right posterior hip.  No excess fatigability or 
incoordination was noted but repetition caused additional 
pain on flexion and external rotation with a resulting 
reduction in hip flexion of about 5 degrees but no other 
changes.  The diagnoses of the examination included right 
femur, status post residuals of right femoral fracture with 
open reduction and internal fixation.   

During a July 2007 VA bone examination the Veteran complained 
of daily right hip pain aching and stiffness in the hip as a 
result of his right hip fracture and the development of 
short-leg syndrome.  He was noted to use a cane and walk with 
an antalgic gait and a right limp.  The Veteran was noted to 
have painful range of motion in the right hip and had had 
several flare-ups of right hip pain which were incapacitating 
over the previous 12 months.  On evaluation it was noted that 
there was no malunion, nonunion, loose motion, or  false 
joint.  Tenderness in the right paravertebral area but there 
was no redness, heat, edema, or drainage.  

On a July 2007 VA orthopedic examination the Veteran was 
noted to have right hip flexion to 90 degrees and extension 
to 15 degrees.  Adducton was to 10 degrees, abduction was to 
30 degrees, external rotation was to 30 degrees and internal 
rotation was to 10 degrees.  All movements were painful at 
the extremes of range of motion.   

VA clinical records reflect occasional treatment during the 
2000s for pain in the right hip secondary to his fractured 
right femur.  An X-ray of the right femur performed in May 
2002 revealed an old healed fracture of the upper-mid femur 
in good alignment 

                                                Law and 
Regulations 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 30 percent 
evaluation is contemplated for malunion of the femur with 
marked knee or hip disability. A 60 percent evaluation is 
warranted in two scenarios: for fracture of the surgical neck 
of the femur with false joint, or for fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace. An 80 
percent evaluation is warranted for fracture of the shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran. 
However, Diagnostic Codes 5250 and 5254 are not for 
application in this case since the Veteran does not have 
ankylosis or a flail joint in his right hip.   Diagnostic 
Code 5252 contemplates limitation of flexion of the thigh but 
a separate rating under this diagnostic code has already been 
assigned for right hip disability. To assign two, separate 
compensable ratings for the Veteran's right hip limitation of 
motion would be in violation of the rule of pyramiding. See 
38 C.F.R. § 4.14; VAOPGCPREC 9-04. 
                                                      Legal 
Analysis 

The Veteran is currently in receipt of a 30 percent rating 
for his service connected right femur disability under the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5255.  
Under the provisions of this disability code  the award of 
the next higher rating of 60 percent requires either findings 
indicative fracture of the surgical neck of the femur with 
false joint, or for fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, and with 
weight bearing preserved with aid of brace.  Review of the 
record indicates that, while the Veteran's right femur 
disability did involve a fracture to mid upper shaft of the 
femur, there was no fracture of the anatomical or surgical 
neck of the bone such as is required for an evaluation in 
excess of 30 percent for the Veteran's right femur injury 
under Diagnostic Code 5255.  

In view of the above, the Board concludes that the Veteran's 
service connected right femur disability is adequately 
reflected at present by the 30 percent rating currently in 
effect.  

ORDER

Entitlement to a disability evaluation in excess of 30 
percent for residuals of a fracture of the right femur is 
denied.  


REMAND

The Veteran's service connected lumbar spine disability has 
been characterized as a lumbar spine strain and evaluated 
currently under 5237 based on limitation of low  back motion.   
Additional VA and private clinical records associated with 
the claims folder  pursuant to the Board's recent remand 
indicate that the Veteran has increasing low back pain and 
radicular symptoms due to intervertebral disc involvement 
since his most recent VA examination of the Veteran's spinal 
disability in June 2007.    In view of this, the Board 
believes that current VA orthopedic and neurological 
examinations should be conducted to ascertain the severity of 
the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA orthopedic 
and neurological examinations to determine 
the current degree severity of his service 
connected low back disorder, to include 
the extent of limitation of motion of the 
lumbar spine, as well as neurological 
dysfunction in the lower extremities due 
to intervertebral disc syndrome in the 
lumbar spine. The claims folder must be 
made available to the examiner for review.

The examiner is specifically asked to 
determine the following:

a). Whether forward flexion of the 
thoracolumbar spine is to 30 degrees or 
less, considering any functional loss due 
to pain, weakened movement, excess 
fatigability, or pain on movement. 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995);

b). Whether there are objective 
neurological abnormalities; and,

c). Whether the veteran has incapacitating 
episodes of intervertebal disc syndrome, 
having a total duration of at least 4 
weeks but less than 6 weeks during the 
past 12 months.

An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

2. After the above development is 
completed, the RO adjudicate the claim. If 
the benefit sought remains denied, provide 
the veteran a supplemental statement of 
the case and return the case to the Board.







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


